 



Exhibit 10.10
MANAGEMENT BONUS GUIDELINES
Purpose:
     Attract, retain and motivate management with exceptional ability.
Eligibility Requirements:

  •   Management personnel are eligible for consideration     •   Employed by
the company for a minimum of six months of the fiscal year     •   Be actively
employed by the company at the time of payment or retired between the last day
of the fiscal year and the payment date. Retirees must meet the definition of
normal retirement — sixty-five years old with a minimum of five years of service
with the company     •   Rated Meets Expectations or higher on last performance
evaluation

Calculations:

  •   Bonus percentages are based on a Board approved matrix which consists of
eight company performance levels and five categories of management     •   Bonus
percentages for Category A are 0%, 10%, 18%, 20%, 23%, 27%, 31%, and 35%. Bonus
percentages for Category B are 0%, 8%, 16%, 18%, 21%, 24%, 27% and 30%     •  
Bonuses will be calculated on base salaries as of the last day of the fiscal
year     •   Bonuses will be prorated for those with six but less than twelve
months of service in the fiscal year and those promoted to an eligible position
during the fiscal year     •   Bonuses for those on an approved leave of
absence, including disability, will be prorated based upon the number of full
months actually worked during the fiscal year     •   Bonuses will be rounded to
the nearest hundredth — up or down

